DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 9/30/2020.
3.	This Office Action is made Non-Final.
4.	Claims 3-5, 8-10, 20-21, 27-34 are cancelled in a preliminary amendment prior to examination of the application.
5.	Claims 1-2, 6-7, 11-19, 22-26 are pending.
6.	Claims 7, 11, 14-16, and 22-26 are objected to for allowable subject matter.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
8.	The title of the invention UPLINK TRANSMISSION AND COMMUNICATION METHODS AND DEVICES, BASE STATION, TERMINAL AND STORAGE MEDIUM is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation "The first-transmission terminal" in Lines 9-10.  The phrase first-transmission terminal was not recited prior in the claims. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "The time difference Δt" in Lines 2. The phrase time difference Δt was not recited prior in the claims. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
2.	Claims 7, 11, 14-16, and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1, 2, 6, 12-13, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yerramalli et al. US 20180227936 hereafter Yerramalli. 

As to Claim 1. (Original)     Yerramalli discloses an uplink transmission method, comprising [Title, Sections 0012: Autonomous Uplink Transmission Techniques. A method for autonomous uplink transmission. Note: UL transmission is communication/signal/data from UE to base station see Section 0057]:
determining at least one autonomous transmission parameter for uplink transmission [Figs. 8-9, Sections 0012, 0017: A method for determining a transmission parameter for autonomous uplink transmission. The transmission parameter includes: a time parameter a frequency-domain parameter of resource, an indication indicating whether the transmission can be performed or a traffic type of the uplink transmission],
wherein the at least one autonomous transmission parameter is configured to indicate detection and reception of current uplink transmission [Fig. 9 (UE includes UE Autonomous Uplink Manager-915, AUL Configuration Manager-940), Sections 0017, 0026: The transmission parameter includes: an indication indicating whether the transmission can be performed or a traffic type of the uplink transmission. The operation of determining the transmission parameter for the autonomous uplink transmission includes: determining an LBT (listen before talk procedure) priority class for a downlink transmission having a current Maximum Channel Occupancy Time (MCOT)], 
[Figs. 6, 8-9, Sections 0011, 0026, 0054, 0109: A MCOT for uplink transmission identified, and indicated in the uplink transmission (i.e. to a base station) as well indicated in the channel access parameters. The operation of determining the transmission parameter for the autonomous uplink transmission (i.e. to a base station). A UE have data to be transmitted according to autonomous uplink (AUL) configuration, and provide an indication to a base station. The UE determine UCI (control information) for transmission with AUL (autonomous uplink transmission); the UCI for example, channel access parameters, MCOT, a AUL-RNTI, etc…or any combination thereof. Note: UL transmission is communication/signal/data from UE to base station see Section 0057],	
	and sending uplink data to the base station according to the at least one autonomous transmission parameter [Sections 0011, 0053, 0054, 0090: A MCOT for the uplink transmission identified, and indicated in the uplink transmission. If UE does not detect activity during the LBT procedure or CCA, the UE begin transmitting uplink data using a physical uplink shared channel (PUSCH). A UE have data to be transmitted according to autonomous uplink (AUL) configuration, and provide an indication to a base station. The UE identify the AUL configuration and identify that data is to be transmitted to the base station using AUL transmission].  

As to Claim 2. (Original)   Yerramalli discloses the uplink transmission method of claim 1, wherein the at least one autonomous transmission parameter comprises at least one of an actual subcarrier spacing (SCS) for at least one slot used in the current uplink transmission, an initial transmission symbol of the current uplink transmission, coded block group transmission at least one of slots or symbols currently remaining in maximum channel occupancy time (MCOT) [Sections 0007, 0074, 0078, 0149, 0209: The AUL configuration indicates transmission window (i.e. symbol/time) for autonomous uplink transmission. Time resources are organized according to subframes further divided into slots which contains symbols and also known as TTI. A symbol duration associated with increased subcarrier spacing, a TTI consists of multiple symbols, and UE utilize TTI to transmit. UCI manager 1045 (i.e. UE autonomous uplink manager) transmit the UCI in a symbol of the uplink transmission. The UE transmit a time difference between a MCOT and a duration of the uplink transmission to a base station, wherein the base station may transmit during the time difference].

As to Claim 6. (Original)   Yerramalli discloses the uplink transmission method of claim 2, wherein in response to the at least one autonomous transmission parameter comprising the initial transmission symbol, determining the initial transmission symbol comprises determining the initial transmission symbol according to time when LBT processing succeeds [Sections 0007, 0065, 0074, 0091: The AUL configuration indicates transmission window (i.e. symbol/time) for autonomous uplink transmission available including channel access parameters. A CCA (i.e. LBT) procedure is performed, and if no other transmissions are detected the UE start transmitting. Time resources are organized according to subframes/slots which contains symbols. The LBT procedure may be successful and the UE 115-b may gain channel access and may identify a MCOT associated with the AUL transmissions].

As to Claim 12. (Original) Yerramalli discloses an uplink transmission method, comprising [Title, Sections 0012: Autonomous Uplink Transmission Techniques. A method for autonomous uplink transmission]:
	receiving at least one autonomous transmission parameter sent by a terminal [Figs. 6, Sections 0011, 0026, 0054: A MCOT for uplink transmission identified, and indicated in the uplink transmission (i.e. to a base station) as well indicated in the channel access parameters. The operation of determining the transmission parameter for the autonomous uplink transmission (i.e. to a base station). A UE (i.e. Terminal) have data to be transmitted according to autonomous uplink (AUL) configuration, and provide an indication to a base station. Note: UL transmission is communication/signal/data from UE to base station see Section 0057],
wherein the at least one autonomous transmission parameter is determined by the terminal and configured to indicate detection and reception of current uplink transmission [Sections 0017, 0026: The transmission parameter includes: an indication indicating whether the transmission can be performed or a traffic type of the uplink transmission. The operation of determining the transmission parameter for the autonomous uplink transmission includes: determining an LBT (listen before talk procedure) priority class for a downlink transmission having a current Maximum Channel Occupancy Time (MCOT)];
	and detecting and receiving [i.e. Base Station], according to the at least one autonomous transmission parameter, uplink data sent by the terminal [Sections 0011, 0053, 0054, 0090: A MCOT for the uplink transmission identified, and indicated in the uplink transmission. If UE does not detect activity during the LBT procedure or CCA, the UE begin transmitting uplink data using a physical uplink shared channel (PUSCH). A UE have data to be transmitted according to autonomous uplink (AUL) configuration, and provide an indication to a base station. The UE identify the AUL configuration and identify that data is to be transmitted to the base station using AUL transmission].  

As to Claim 13. (Original)    Yerramalli discloses the uplink transmission method of claim 12, before receiving the at least one autonomous transmission parameter sent by the terminal, the method further comprising [Section 0004, 0064: Base station and UE perform contention based channel access by performing LBT procedure to enable communication. Base station perform LBT prior to communicating; and AUL (Autonomous uplink) transmission follow LBT rules used for grant based uplink transmission]:
	sending a listen-before-talk (LBT) processing indication to the terminal [Section 0064: A base station perform LBT procedure such as a clear channel assessment (CCA) prior to communicating in order to determine whether the shared channel is available], wherein the LBT processing indication comprises time-domain indication information, frequency-domain indication information and beam direction information for indicating at least two transmission resources [Section 0005, 0189, 0070, 0073: The  base station schedule UE for uplink communication through assignment of resources (i.e. at least two). The base station coordinate scheduling for transmission to UE including beamforming (i.e. defined/associated with different directions of transmission) Bidirectional communications use paired (i.e. two) resources of frequency and/or time. A grant may be used by a base station to allocate resources to UE].

As to Claim 17. (Currently amended)    Yerramalli discloses a communication method, comprising [Section 0004: Wireless systems enable communication between a base station and a UE; and UEs base stations, or other network access devices perform contention-based channel access  by performing a listen before talk (LBT) procedure]:
performing listen-before-talk (LBT) processing [i.e. UE includes LBT Manager-925] with random backoff for target transmission resources when uplink transmission is required [Fig. 9 Section 0065, 0131: A CCA (i.e. clear channel assessment which is similar to LBT see section 0064) include an energy detection or sensing procedure and each UE randomly choose a backoff counter with a certain duration or number of symbols, and listen to a channel including resources. The LBT manager contend for access to a channel in accordance with an autonomous uplink configuration],
        determining maximum channel occupancy time (MCOT) obtained from the LBT processing [Sections 0011, 0032, 0091: A maximum channel occupancy time (MCOT) for the uplink transmission may be identified. The uplink control information (UCI) comprises a MCOT. The UE perform an LBT procedure in accordance with the AUL (autonomous uplink), and perform a CCA and in some cases the LBT procedure may be successful and the UE gain channel access and may identify a MCOT associated with the AUL transmissions], 
and sending sharing information for the MCOT to a base station so that the base station multiplexes [Section 0057: Communication links include downlink (DL) transmissions, from a base station-105 to a UE-115; Control information and data may be multiplexed on an uplink channel or downlink according to various techniques; and control information and data may be multiplexed on a downlink channel], according to the sharing information, remaining time of the MCOT after the uplink transmission is completed [Fig. 13, Sections 0093, 0169, 0209: As indicated, the UE acquire the MCOT, and share the MCOT with the base station; the base station use portions of the MCOT that are unused by the UE. AUL channel access manager-1330 (i.e. the BS see 0165) receive uplink transmission from the UE including channel access parameters for downlink transmissions based on a time difference between uplink transmissions and a MCOT acquired by the UE; then the base station transmit during the time difference. The UE transmit a time difference between a MCOT and a duration of the uplink transmission to a base station, wherein the base station may transmit one or more transmissions during the time difference].

As to Claim 18. (Currently amended)   Yerramalli discloses the communication method of claim 17, wherein the sending the sharing information for the MCOT to the base station [Sections 0093: As indicated, the UE acquire the MCOT, and share the MCOT with the base station; the base station use portions of the MCOT that are unused by the UE]
comprises at least one of: sending, to the base station, first information for indicating end time of the MCOT, wherein the first information serves as the multiplexing association information; or sending, to the base station, type information for indicating LBT processing performed when the sharing-transmission end multiplexes the remaining time, wherein the type information serves as the multiplexing association information [Sections 0169, 0209, 0057: AUL channel access manager-1330 (i.e. the BS see 0165) receive uplink transmission from the UE including channel access parameters for downlink transmissions based on a time difference between uplink transmissions and a MCOT acquired by the UE; then the base station transmit during the time difference. The UE transmit a time difference between a MCOT and a duration of the uplink transmission to a base station. Communication links include downlink (DL) transmissions, from a base station-105 to a UE-115; Control information and data may be multiplexed on an uplink channel or downlink according to various techniques; and control information and data may be multiplexed on a downlink channel].

As to Claim 19. (Original)       Yerramalli discloses the communication method of claim 18, wherein the first information Sections 0093: As indicated, the UE acquire the MCOT, and share the MCOT with the base station; the base station use portions of the MCOT that are unused by the UE]
comprises at least one of: a number of at least one of slots or symbols currently remaining in the MCOT, or a position of feedback time in the MCOT, wherein the position of the feedback time is configured by the base station for the uplink transmission [Sections 0091, 0109, 0209: The timing for starting LBT and implementing MCOT is determined by the UE. The UE determine UCI for AUL transmission that includes HARQ (i.e. feedback) and MCOT. The UE transmit a time (i.e. includes slot/symbol see 0074) difference between a MCOT and a duration of the uplink transmission to a base station].

Conclusion
The prior art made of record and not relied upon (1) Tian et al. US 20190223215 in particular Fig. 4, Section [0004] Wireless Devices perform channel access procedure such as CCA and LBT that allow the wireless device to capture MCOT and TXOP for transmission opportunity to be used for AUL (autonomous uplink) transmission; Section [0073] Beamforming is associate with different directions of transmission; the base station identify   (2). Wang et al. US 2020/0037359 in particular Figs. 2-4, Section [0012] a method for autonomous uplink transmission is provided.  The method includes: obtaining Listen Before Talk (LBT) information; determining an LBT parameter based on the LBT information and determining a transmission parameter for autonomous uplink transmission; are considered pertinent to applicant's disclosure, see PTO-892. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

January 12, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477